DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-10 is the inclusion of the limitations that, as claimed in the combination:
the controller is configured to determine whether the specified portion satisfies a specifying condition, not using data included in the object image data and corresponding to the specified portion but using data included in the object image data and corresponding to the downstream portion, in a case that the controller has determined that the specified portion does 33not satisfy the specifying condition, the controller is configured to: generate the first partial printing data and the second partial printing data such that at least a part of the downstream portion is printed by the first partial printing, at least a part of the upstream portion is printed by the second partial printing, and the specified portion is printed by the first partial printing and the second partial printing, and set a conveyance amount of the sub-scan between the first partial printing and the second partial printing to a first amount, in a case that the controller has determined that the specified portion satisfies the specifying condition, the controller is configured to: generate the first partial printing data and the second partial printing data such that at least a part of the downstream portion is printed by the first partial printing, 
The primary reason for the allowance of claims 11-21 is the inclusion of the limitations that, as claimed in the combination:
the controller is configured to execute: a first determination process of determining whether the downstream portion satisfies a specifying condition, by using the first partial printing data; and a conveyance process of conveying the printing medium by the conveyor between the first partial printing process and the second partial printing process, and in a case that the controller has determined that the downstream portion satisfies the specifying condition, the controller is configured to make a conveyance amount of the printing medium by the conveyor larger than a case in which the controller has determined that the downstream portion does not satisfy the specifying condition.
U.S. 20190299594 A1 to Ito et al. discloses (fig. 9A) determining the image type of an upstream end (S300). If an upstream end is a non-character object, with a character region in the overlap region, a state of contact is determined (S330). The state of contact result indicates which of a first or second partial printing performs the print operation. Ito et al. does not utilize the first partial printing data to determine whether the portion satisfies the condition. The portion is also not a downstream portion. Although 
U.S. 20170004390 A1 to Matsumura et al. discloses determining whether any region satisfies a density threshold (fig. 7) and as the density increases, the conveyance length decreases. 
U.S. 20190232679 A1 to Arakane makes the conveyance amount smaller if the upstream image data is a line image. 
EP 0730973 B2 to Ogata et al. selects between single pass and two pass printing based on the content of the image data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896